IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

D.C., a minor, by and through his mother, A.T.,
and on behalf of all others similarly situated;
A.T., his mother, on her own behalf; and F.T., his
grandfather, on his own behalf,

2:19-cv-00012

Judge Marilyn J. Horan
Plaintiffs,

VS.

PITTSBURGH PUBLIC SCHOOLS; MARION
PARKER; NICHOLAS SIBLE; and MARK
MCCLINCHIE,

ee ee ae

Defendants.

OPINION AND ORDER

Plaintiffs, D.C., a minor, by and through his mother, A.T., and on behalf of all others
similarly situated, as well as A.T. and F.T., who is D.C.’s grandfather, on their own behalf, bring
the within action for damages, injunctive relief, and declaratory relief arising from the alleged
unlawful restraint of D.C. while he was a student at Pittsburgh Public Schools. (ECF No. 1).
Plaintiffs bring claims against Defendant Pittsburgh Public Schools (the District), for violations
of § 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794; the Americans with Disability Act,
42 U.S.C. § 12101 et seq.; the Pennsylvania Human Relations Act, 43 P.S. § 951 et seq.; Title VI
of the Civil Rights Act of 1964, 42 U.S.C. § 2000d et seg.; and 42 U.S.C. § 1983. Plaintiffs also
bring claims against the individual Defendants, Marion Parker, Nicholas Sible, and Mark
McClinchie, for constitutional violations under 42 U.S.C. § 1983 and for intentional infliction of
emotional distress under Pennsylvania common law.

In response, the District filed Motions to Dismiss under Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6). CECF Nos. 8, 10). Defendants Parker and McClinchie likewise filed
Motions to Dismiss under Rule 12(b)(6). (ECF Nos. 21, 24). Defendant Sible answered the
Complaint. (ECF No. 23). The parties briefed the issues, (ECF Nos. 8, 9, 10, 11, 21, 22, 24-28,
and 37), and the Court heard oral argument on the Motions, (ECF No. 41).

For the following reasons, the District’s Motion to Dismiss under Rule 12(b)(1) will be
granted, and the District’s Motion to Dismiss under Rule 12(b)(6) will be granted in part, denied
in part, and moot in part. The Motions to Dismiss filed by Defendants Parker and McClinchie
also will be granted. Additionally, the Court will dismiss certain claims, sua sponte, for lack of

subject matter jurisdiction.

I. Background

Plaintiff D.C. is an elementary school student enrolled in Pittsburgh Public Schools (the
District). (ECF No. 1, at ] 13). He resides with his mother, Plaintiff A.T. (Mother). Jd. at { 14.
D.C.’s maternal grandfather, Plaintiff F.T. (Grandfather) travels frequently from his home in
Washington, D.C., to participate in D.C.’s care and education. /d. at J] 15, 84. During the
2015-2016 school year, D.C. was enrolled in kindergarten at Liberty Elementary School. Jd. at
§ 40. D.C. had difficulty staying seated and following directions, and by December 2015, his
behaviors had escalated. Jd. at § 42. On February 23, 2016, Mother met with a school counselor
regarding D.C.’s behavior. /d. at { 43. At that time, Mother agreed to secure outpatient therapy
services for D.C., but the District did not offer any recommendation regarding interventions and
supports that the District could implement. Jd.

D.C.’s behavior continued, and on March 15, 2016, he “eloped from the classroom, failed
to follow directions, screamed and cried in the classroom, and lashed out at school staff.” Jd. at

94 44. The following day, on March 16, 2016, Mother met with a guidance counselor and D.C.’s
teacher. Id. at 945. The District agreed to provide D.C. with sensory breaks, but otherwise did
not evaluate D.C. to determine his eligibility for special education services. Jd. at {J 44-45.
Throughout D.C.’s kindergarten year, the District called Mother multiple times to discuss D.C.’s
behavior, including “failing to follow directions, throwing objects, leaving the classroom,
screaming, and kicking.” Jd. at { 46.

In August 2016, D.C. began first grade, and his behaviors continued to escalate. Jd. at
§{ 47-48. On September 16, 2016, he was suspended for two days following an altercation with
another student. Id. at ] 48. On September 21, 2016, the District gave Mother information about
a program “designed to assist school personnel in identifying issues which pose a barrier to a
student’s success,” rather than initiating an evaluation or giving Mother information about
having D.C. evaluated for special education services. Id. at { 49. On October 5, 2016, Mother
had D.C. evaluated by Western Psychiatric Institute and Clinic, where he was diagnosed with
attention deficit hyperactive disorder (ADHD) and oppositional defiance disorder (ODD). Jd. at
4{ 41, 50.

D.C.’s concerning behavior continued, and on October 6, 2016, he hung out of a school
bus window while spitting, failed to follow the bus driver’s directions, refused to stay in his seat,
and engaged in disrespectful behavior. Jd. at §51. A week later, on October 13, 2016, D.C.
disrupted a teacher during instruction, screamed and yelled, and threw a chair and a desk. Jd. at
452. During the incident, D.C.’s teacher, Nicholas Sible, attempted to restrain D.C. by placing
his knee into D.C.’s back while D.C. laid on the floor. Jd. Following this incident, the District
again did not initiate a special education evaluation for D.C. Id. at 954. Rather, at a meeting
with Mother on October 14, 2016, the day after the incident with Mr. Sible, the District

recommended that Mother medicate D.C. to assist him in managing his behaviors. /d. at {J 53—
54. The following week, on October 21, 2016, D.C. stole his classmates’ pencils, threw shoes,
threw a garbage can, and pushed other students. /d. at €55. In response, the District called
school police officers, who transported D.C. home in a patrol car. Jd. at { 56.

On October 25, 2016, D.C. began attending a social skills group at school. Jd. at 58.
During the group meeting, D.C. ripped down posters, hid under a table, and ran back to his
classroom. Jd. Two days later, on October 27, 2016, D.C. threw objects, shoved other students,
and screamed during movie time. Jd. at § 59. The District scheduled a meeting to address this
incident, but did not initiate any process to determine D.C.’s eligibility for special education
services. Id. On October 28, 2016, D.C. threw a desk, had a physical altercation with a teacher,
pushed a cabinet in a room, used inappropriate language toward other students, and climbed onto
a stone ledge in an attempt to walk over a high stairwell. Jd. at ]60. The District again
requested school police to respond. Jd. The District suspended D.C. for three days and
recommended that D.C. be involuntarily committed to a mental health facility. Jd. at {| 60-61.

On October 31, 2016, Mother again met with District officials and verbally requested a
special education evaluation. /d. at ] 62. Additionally, Mother and the District agreed that
Grandfather would observe D.C. during class for two days. 7d. During Grandfather’s
observation, he noted that D.C. and another student of color were made to face their desks
toward the wall. Jd. at § 63. A school staff member also told Grandfather that they were
required to call the police when they could not manage a child’s behavior. Jd. at § 64.

On November 1, 2016, the District created a crisis intervention plan for D.C. Jd. at § 65.
Rather than use school staff who are certified in the appropriate use of physical intervention, the
crisis plan relied upon use of school police officers. Jd. Unfortunately, D.C.’s behaviors

continued. Jd. at 66. On November 4 and 6, 2016, D.C. received lunch detentions for incidents
that occurred on the bus and in the music room. Jd. On November 16, 2016, D.C. ran in the
hallway, locked students in a classroom, knocked off and stomped on a staff member’s glasses.
Id. at §67. Thereafter, Mother obtained an educational advocate. Jd. at { 68. That advocate
contacted the local child welfare agency because of her concerns for the significant behavioral
incidents and use of physical restraints at school. Id. at ] 69. A staff member from the agency
informed D.C.’s advocate about another reported incident, unknown to Mother, in which D.C.’s
teacher, Mr. Sible, choked D.C. Jd. In a December 14, 2016 meeting, the District admitted that
Mr. Sible was not certified to utilize restraints. Jd. at § 70. In addition, the school principal,
Mark McClinchie, admitted that he never completed the required documentation for the incidents
involving D.C. and Mr. Sible. Jd.

The District began providing D.C. with a paraprofessional, but D.C.’s behaviors
continued to escalate. Jd. at { 71. On December 20, 2016, D.C. was physically aggressive with
the paraprofessional. Jd. In response, the paraprofessional, who was not certified in the use of
restraints, “pushed D.C. with a book and placed him in a physical restraint against the lockers.”
Id.

On January 5, 2017, D.C. destroyed school property, threw objects, pushed staff
members, and failed to follow directives. Jd. at § 72. During the incident, Principal McClinchie
prevented D.C. from leaving a small room. Jd. at § 73. D.C. ultimately fled the room, and the
school police were called. Jd. The District contacted Mother and advised her that the school
police would take D.C. home if Mother did not pick him up immediately. Id. at §74. Officer
Marion Parker reported to the school, and she restrained and handcuffed D.C. Jd. at §75. When
Mother arrived at the school, Officer Parker threatened to involuntarily commit D.C. if Mother

did not take him home. /d. at ] 76. Based upon the District’s responses to D.C.’s behavior,
Mother removed D.C. from school between January 9, 2017 and January 17, 2017. Id. at { 81.
Additionally, Plaintiffs allege that D.C. developed post-traumatic stress disorder (PTSD) as a
result of school officials’ treatment of him. Jd. at {[ 154, 159.

On January 26, 2017, the District completed an evaluation report, wherein D.C.’s
teachers described his behavior and recommended smaller classrooms and additional mental
health services. Id. at { 85. As a part of the evaluation, “D.C.’s teachers provided scores in the
at-risk or clinically significant ranges for almost every scale and composite assessed.” Id. at
q 86. On February 14, 2017, a team met to develop D.C.’s initial Individualized Education
Program (IEP). Jd. at 88. On March 15, 2017, the IEP team met again and determined that
D.C. required a full-time emotional support setting. Jd. Accordingly, he was placed at an
approved private school. Id.

On June 30, 2017, Mother filed an Education Discrimination Complaint with the
Pennsylvania Human Rights Commission (PHRC), alleging the District inappropriately
disciplined D.C. based upon his race and disability status. /d. at ¢ 35. On August 8, 2018, the
PHRC had yet to make a determination and sent a letter to Mother, advising her of her right to
bring an action in the appropriate venue. Jd. at 937. Additionally, on February 12, 2018,
Mother filed an administrative due process complaint with the Office of Dispute Resolution. Jd.
at § 38. A due process hearing was scheduled for April 2018, but prior to the hearing, the parties
reached an amicable resolution. Jd. at § 39. The parties executed a settlement agreement on
October 5, 2018. Jd.

Plaintiffs D.C., Mother, and Grandfather filed the present Complaint on January 4, 2019,
against Defendants, the District, Officer Parker, Mr. Sible, and Principal McClinchie. Plaintiffs

bring a long list of claims. First, in Count I, D.C., on his own behalf and on behalf of all other
similarly situated, brings a claim under § 504 of the Rehabilitation Act against the District. /d. at
41 89-105. In Count II, D.C. also brings, on his own behalf and on behalf of all other similarly
situated, a claim under the Americans with Disabilities Act (ADA) against the District. Id.
Mother and Grandfather similarly bring a § 504 claim in Count [JI and an ADA claim in Count
IV against the District for associational discrimination. Jd. at {] 106-15. In Count V, D.C.
brings a Monell claim under § 1983 against the District. /d. at J] 116~21. In Count VI, D.C.
alleges a violation of his Fourth and Fourteenth Amendment rights, pursuant to § 1983, against
the District and the individual Defendants for excessive force. Jd. at {J 122-31. In Count VII,
D.C. brings a claim under the Pennsylvania Human Relations Act (PHRA) against the District
for race and disability discrimination. Jd. at {§ 132-42. In Count VUI, D.C. also asserts a race
discrimination claim against the District under Title VI of the Civil Rights Act. Jd. at 4 143-50.
Next, in Count [X, D.C. brings a common law intentional infliction of emotional distress claim
against the individual Defendants. Jd. at ¢{ 151-54. In Count X, D.C. alleges a § 1983 claim
against Officer Parker for a “substantive due process violation of the Fourth and Fourteenth
Amendments . . . for use of force.” Jd. at {J 155-60. In Counts XT and XII, D.C. also alleges
§ 1983 claims against the District for violating the Equal Protection Clause of the Fourteenth
Amendment and for state-created danger, respectively. Jd. at {] 161-82. Lastly, in Count XII,
Mother and Grandfather bring a § 1983 claim, alleging a violation of their Fourteenth
Amendment liberty interests. Jd. at ff 183-88.

The District moves to dismiss the putative class claims in Counts I and II for lack of
subject matter jurisdiction. (ECF Nos. 8, 9). The District also moves to dismiss all remaining

Counts against it for failure to state a claim. (ECF Nos. 10, 11). Likewise, Officer Parker and
Principal McClinchie move to dismiss the Counts against them for failure to state a claim. (ECF

No. 21, 22, 24, 25).

II. Subject matter jurisdiction under Rule 12(b)(1)

Rule 12(b)(1) of the Federal Rules of Civil Procedure provides that a court may dismiss a
complaint for lack of subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). Subject matter
jurisdiction is the court’s “[j]urisdiction over the nature of the case and the type of relief sought;
the extent to which a court can rule on the conduct of persons or the status of things.” Subject
Matter Jurisdiction, Black’s Law Dictionary (10th ed. 2014). In other words, “a court’s subject-
matter jurisdiction is its power to hear cases.” Lightfoot v. Cendant Mortg. Corp., 1378. Ct.
553, 560 (2017). The plaintiff has the burden of establishing that the court has subject matter
jurisdiction, Reg ’l Med. Transp., Inc. v. Highmark, Inc., 541 F. Supp. 2d 718, 725 (E.D. Pa.
2008), and the defendant can challenge whether the plaintiff has done so, through either a facial
challenge or a factual challenge to the complaint, In re Horizon Healthcare Servs. Data Breach
Litig., 846 F.3d 625, 632 (3d Cir. 2017).

In a facial challenge, the court looks to the face of the complaint and accepts as true the
facts alleged by the plaintiff. Hartig Drug Co. v. Senju Pharm. Co., 836 F.3d 261, 268 (3d Cir.
2016). Ifthe court cannot conclude, based on face of the complaint, that jurisdictional
requirements are met, then the court must dismiss the complaint. In re Horizon Healthcare
Servs. Data Breach Litig., 846 F.3d at 633 (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).
In a factual challenge, however, the plaintiffs factual allegations are not presumed to be true,
and the court “is free to weigh the evidence and satisfy itself as to the existence of its power to

hear the case.” Hartig Drug Co., 836 F.3d at 268.
Importantly, even if the defendant does not mount a challenge under Rule 12(b)(1), the
court has “an independent obligation to determine whether subject-matter jurisdiction exists.”
Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006). The court cannot exercise jurisdiction where
Congress has not given it, even if all parties assume subject matter jurisdiction exists. Hartig
Drug Co., 836 F.3d at 267.

In the present matter, the District challenges the Court’s subject matter jurisdiction over
the putative class action claims in Counts I and II. (ECF Nos. 8, 9). Additionally, for reasons
stated below, the Court also considers, sua sponte, the dismissal of other claims for lack of

subject matter jurisdiction.

A. Putative class claims

First, in Counts I and II, D.C. alleges that the District violated § 504 and the ADA,
respectively. (ECF No. 1, at {§ 89-105). He brings these claims on his own behalf and on
behalf of a class of “students with disabilities, as well as those students who should be identified
as described in [the IDEA], who have been or will be unlawfully handcuffed or restrained by
District personnel or school police officers in the Pittsburgh Public Schools.” Jd. at 4{ 1, 26.
The District argues that the Court should dismiss the putative class claims because the class
members have failed to exhaust their administrative remedies in accordance with the IDEA.
(ECF No. 9, at 2-4).

The Individuals with Disabilities Education Act (IDEA) requires participating states,
including Pennsylvania, to provide a “free appropriate public education” (FAPE) to children who
have special needs. 20 U.S.C. § 1412(a)(1). Participating states “must comply with detailed
procedures for identifying, evaluating, and making placements for students with disabilities, as

well as procedures for developing [Individualized Education Programs].” Batchelor v. Rose Tree
Media Sch. Dist., 759 F.3d 266, 271-72 (3d Cir. 2014). They must also “implement specified
procedural safeguards to ensure children with disabilities and their parents! are provided with
due process.” Jd. at 272. The procedural safeguards, often referred to as the IDEA’s
administrative process, allow parents or the school to file a due process complaint with
Pennsylvania’s Office of Dispute Resolution regarding “any matter relating to the identification,
evaluation, or educational placement of the child, or the provision of a free appropriate public
education to such child.” Jd. at 272; 20 U.S.C. § 1415(b)(6). Additionally, if a plaintiff wants to
pursue claims under the Constitution, the ADA, title V of the Rehabilitation Act, or other federal
laws protecting the rights of children with disabilities, and those claims are based on a set of
circumstances for which the IDEA provides relief, then those claims must be included in the due
process complaint along with the IDEA claim. 20 U.S.C. § 1415(); Fry v. Napoleon Cmty. Sch.,
137 S. Ct. 743, 750 (2017). The IDEA due process complaint affords the parties the right to
participate in an impartial due process hearing, conducted before a hearing officer with the
Office of Dispute Resolution, to consider all such claims. 20 U.S.C. § 1415()(1)(A); 22 Pa.
Code § 14.162.

A party who is aggrieved by the hearing officer’s findings and decision may appeal to the
federal district court. 20 U.S.C. § 1415(i)(1)}— (2); 22 Pa. Code § 14.162(0). If neither party
appeals, then the hearing officer’s decision is final and binding, and a party may later file suit in
federal district court to enforce a hearing officer’s decision or to seek damages that are not
available through the administrative process. 20 U.S.C. § 1415@)(1)(A); DLE. v. Cent. Dauphin

Sch. Dist., 765 F.3d 260, 276 (3d Cir. 2014). Alternatively, the parties may reach a settlement

 

' Under the IDEA, the definition of “parent” includes natural, adoptive, or foster parents, legal

guardians, and “individual[s] acting in the place of a natural or adoptive parent. . . with whom
the child lives.” 20 U.S.C. § 1401(23).

10
agreement during the resolution session described in the IDEA. 20 U.S.C. § 1415(H(1)(B).
Such a settlement resolves the due process complaint and is “enforceable in any State court of
competent jurisdiction or in a district court of the United States.” 20 U.S.C.
§ 1415()(1)(B)GipDdD. Once a final decision or settlement is reached, and administrative
remedies are therefore exhausted, the district court has subject matter jurisdiction over plaintiffs
claims. 20 U.S.C. § 1415G); Wellman v. Butler Area Sch. Dist., 877 F.3d 125, 130 3d Cir.
2017) (noting that IDEA administrative exhaustion is a jurisdictional requirement).

Despite having deemed administrative exhaustion to be a jurisdictional requirement in the
IDEA context, the Third Circuit has held that plaintiffs need not exhaust the administrative
process when: (1) exhaustion would be futile or inadequate; (2) the issue presented is purely a
legal question; (3) the administrative agency cannot grant relief; or (4) exhaustion would work
severe or irreparable harm upon a litigant. MM. v. Paterson Bd. of Educ., 736 F. App’x 317,
320 (3d Cir. 2018). Flowing from the futility and no-administrative-relief exceptions, plaintiffs

eee

may be excused from administrative exhaustion in the IDEA context when they “‘allege
systemic legal deficiencies and, correspondingly, request system-wide relief that cannot be
provided (or even addressed) through the administrative process.’” J.T. v. Dumont Pub. Schs.,
533 Fed. App’x. 44, 54 (3d Cir. 2013) (quoting Beth V. by Yvonne V. y. Carroll, 87 F.3d 80, 89

Oe

(3d Cir. 1996)). A claim addresses systemic legal deficiencies “‘if it implicates the integrity or

reliability of the IDEA dispute resolution procedures themselves, or requires restructuring the

 

In Wellman v. Butler Area School Distrist, the Third Circuit recognized a tension in its
precedent as to whether IDEA exhaustion can truly be a jurisdictional requirement. Wellman v.
Butler Area Sch. Dist., 877 F.3d 125, 130 (3d Cir. 2017). However, the court ultimately
concluded that because the parties had not raised the issue, the court would analyze exceptions to
exhaustion regardless of whether administrative exhaustion is a prerequisite to subject matter
jurisdiction. Jd.

11
education system itself in order to comply with the dictates of the [IDEA].’” J.T. v. Dumont
Pub. Schs., 533 Fed. App’x. 44, 54 (3d Cir. 2013) (quoting Doe v. Ariz. Dep ’t of Educ., 111 F.3d
678, 682 (9th Cir.1997)); see also Parent/Professional Advocacy League vy. City of Springfield,
934 F.3d 13, 27 (1st Cir. 2019) (quoting Hoeft v. Tucson Unified Sch. Dist., 967 F.2d 1298, 1305
(9th Cir. 1992)) (explaining that the “systemic” exception can be met when an alleged violation

Oe

threatens “‘the IDEA’s basic goals .. . on a system-wide basis’” or a claim ““‘challenge[s]

policies or practices,’ or administrative failures, ‘at the highest administrative level’”). However,

eae

a claim does not implicate systemic deficiencies “‘if it involves only a substantive claim having
to do with limited components of a program, and if the administrative process is capable of
correcting the problem.’” J.7., 533 Fed. App’x. at 54 (quoting Doe v. Ariz. Dep’t of Educ., 111
F.3d at 682). For example, in P.V. v. School District of Philadelphia, the plaintiffs, on behalf of
a putative class, requested “wholesale changes” to the school district’s transfer procedures in
which students with autism were transferred “without parental involvement and at a higher rate
than the District transfers non-autistic students.” P.V. v. Sch. Dist. of Phila., 2011 U.S. Dist.
LEXIS 125370, at *22—23 (E.D. Pa. Oct. 31, 2011). The court found that the plaintiffs alleged a
systemic deficiency that excused them from the administrative exhaustion requirement. Id. at
*21-22. The court based its finding in part on the fact that the hearing officer, who presided.
over two of the plaintiffs’ administrative hearings, “admitted that he had no power to grant the
kind of system-wide relief requested” by the plaintiffs. Jd. at *23. The court explained, “If an
educational system is broken and requires a system-wide fix that an administrative hearing

officer cannot provide, then requiring plaintiff after plaintiff to exhaust his or her administrative

remedy before filing suit would undoubtedly be futile.” Jd. at *22.

12
Here, D.C. argues that the putative class claims should not be dismissed because there is
a systemic deficiency like that in P. V., which excuses the putative class from the administrative
exhaustion requirement. (ECF No. 27, at 2). Specifically, D.C. alleges that he and class
members “were denied appropriate behavioral support services,” and that “[t]his lack of
appropriate support ultimately resulted in the District’s reliance on school police and
inappropriate discipline in response to behaviors that were a clear manifestation of D.C.’s and
the Class Members’ disabilities.” (ECF No. 1, at 4 100). In other words, D.C. alleges that
because he and others like him were not given behavioral support services specific to their needs,
they were inappropriately subjected to, rather than excepted from, the school’s disciplinary
policy. The putative class claims here are thus distinguishable from the class claim in P.V. for
two reasons. First, the plaintiffs in P.V. alleged that it was the school’s policy itself that violated
the IDEA, whereas here D.C. alleges that a violation of the IDEA (a failure to identify students)
triggers the misapplication of the school’s policy. Second, the relief sought in P.V. was a
wholesale change to the policy, whereas what D.C. ultimately seeks here on behalf of the
putative class is that the District properly and timely identify students with disabilities so that
they can be excepted from the District’s general disciplinary policy. And, just as deviations from
mainstream education for students with disabilities—for example, the development of IEPs—
must be determined on an individualized basis, such exceptions from the disciplinary policy also
must be determined on an individualized basis. Because this relief must be sought on a case-by-
case basis through the administrative process, and because D.C. does not allege that a systemic
deficiency caused the District’s alleged failure to properly identify and support D.C. and
similarly situated students, D.C. has not adequately pleaded a basis for the putative class to be

excused from the IDEA’s administrative exhaustion requirement. Consequently, this Court does

13
not have subject matter jurisdiction over the class claims in Counts I and II, and these claims

roust be dismissed.

B. Individual Plaintiffs’ FAPE-based claims

In the course of analyzing subject matter jurisdiction over the class claims in Counts I
and H and reviewing the facts as pleaded in the present Complaint, the issue arose as to whether
the Court has subject matter jurisdiction over certain other federal claims in the Complaint.
Because the Court has “an independent obligation to determine whether subject-matter
jurisdiction exists,” Arbaugh, 546 U.S. at 514, the Court now considers a sua sponte motion to
dismiss claims in Counts I through VI, Count VUI, and Counts XI through XIII, for lack of
subject matter jurisdiction.

As noted above, the IDEA’s core guarantee is a child’s right toa FAPE. 20 U.S.C.
§ 1412(a)(1). A FAPE includes not only “‘instruction’ tailored to meet a child’s ‘unique
needs,’” but also “sufficient ‘supportive services’ to permit the child to benefit from that
instruction.” Fry, 137 S. Ct. at 748-49 (quoting 20 U.S.C. § 1401(26), (29)). The IDEA further
obligates schools to identify, locate, and evaluate all children with disabilities, in order to ensure
these children receive a FAPE—an obligation known as the “Child Find” obligation. 20 U.S.C.
§ 1412(a)(3). Ifa school fails in its obligations, the parent of a child with disabilities can utilize
the IDEA’s detailed administrative process to seek redress for the school’s failures. 20 U.S.C.
§ 1415. And, as discussed above, the parent must exhaust the administrative process prior to
bringing suit in federal court. Id.

The IDEA also provides that if a plaintiff wants to pursue any other FAPE-based claims
brought under the Constitution, the ADA, title V of the Rehabilitation Act, or other federal laws

protecting the rights of children with disabilities, those claims must also be included in, and

14
exhausted through, the IDEA administrative process. 20 U.S.C. § 1415(); Fry, 137 S. Ct. at
750. The Supreme Court has held that a claim is FAPE-based where the gravamen or the crux of
the claim is “the denial of the IDEA’s core guarantee,” that is, the denial of a FAPE. Fry, 137 S.
Ct. at 748. To aid in determining whether the gravamen of a claim is the denial of a FAPE,
rather than garden-variety disability-based discrimination, the Court stated, “One clue... can
come from asking a pair of hypothetical questions.” Jd. at 756. The first question is, “could the
plaintiff have brought essentially the same claim if the alleged conduct had occurred at a public
facility that was not a school—say, a public theater or library?” Jd. The second question is,
“could an aduilt at the school—say, an employee or visitor—have pressed essentially the same
grievance?” Jd. If the answer to both is “yes,” it is likely that the gravamen of the complaint is
something other than the denial of a FAPE. Jd. On the other hand, if the answer to both
questions is “no,” then it is likely that the gravamen of the complaint is a denial of a FAPE, and
exhaustion is required. Jd. The same distinction and similar hypothetical questions apply to
determining whether the gravamen of claims under the Constitution or other federal laws is the
denial of aFAPE. See Wellman, 877 F.3d at 134~-35.

Lastly, because exhaustion in the IDEA context is a jurisdictional requirement, a plaintiff
must plead facts sufficient to allow the court to conclude that the plaintiff exhausted the
administrative process. K.S. v. Hackensack Bd. of Educ., 2017 U.S. Dist. LEXIS 96365, at *16
(D.N.J. June 21, 2017). Where a plaintiff fails to plead sufficient facts regarding administrative
exhaustion of FAPE-based claims, the court must dismiss those claims for lack of subject matter
jurisdiction.

Here, Plaintiffs’ Complaint informs the Court only that an IDEA due process complaint

was filed with the Office of Dispute Resolution, and that the parties subsequently settled. (ECF

15
No. 1, at {ff 38-39). Plaintiffs do not provide any information regarding the contents of the due
process complaint, namely, which claims they brought and later settled through the
administrative process. Accordingly, any claim in the present Complaint that falls within the
ambit of the IDEA’s exhaustion requirement must be dismissed because Plaintiffs have failed to
establish this Court’s subject matter jurisdiction over such a claim. With that in mind, the Court
thus turns to Plaintiffs’ claims against the District? that are brought under the Constitution, the
ADA, title V of the Rehabilitation Act, or other federal laws protecting the rights of children
with disabilities,4 beginning with D.C.’s claims, and then turning to each Mother’s and

Grandfather’s claims.

i. Counts I and II—D.C.’s § 504 and ADA claims
In Counts I and II, D.C. brings a § 504 claim and an ADA claim, and uses the same
paragraphs to allege both. (ECF No. 1, at f§[ 89-105). D.C. alleges that as a child with

disabilities, he has a right “to have access to educational programming in the same way as other

 

3 The Court will only analyze Plaintiffs’ claims against the District, and not the claims against
the individual Defendants. The IDEA’s administrative process is for resolving disputes between
parents and schools, not between parents and school officials in their individual capacities. See
20 U.S.C. § 1415. Consequently, parents are unable to bring, for example, § 1983 actions
against individual school personnel like those in Counts VI and X, in an IDEA due process
complaint, and the exhaustion requirement therefore does not apply to those claims.

‘4 The only federal claim alleged in the Complaint that is not a constitutional, ADA, or
Rehabilitation Act claim is D.C.’s Title VI claim. Title VI of the Civil Rights Act of 1964
prohibits only discrimination on the basis of “race, color, or national origin,” and does not
proscribe disability discrimination. 42 U.S.C. § 2000d. Consequently, Title VI is not a “Federal
law protecting the rights of children with disabilities,” so a claim brought under Title VI is not
subject to the exhaustion requirement of the IDEA. 20 U.S.C. § 1415(@). The Court thus does
not need to further analyze subject matter jurisdiction regarding D.C.’s Title VI claim in Count
VI.

Similarly, § 1415(2)’s list of claims that require exhaustion includes only federal claims,
not state law claims. Therefore, D.C.’s state law claims in Counts VII and IX will not be
considered here.

16
children,” which is protected by § 504 and the ADA. Id. at (99, 105. Additionally, he alleges
that due to the District’s actions, he was “not able to access the educational program” and he was
“denied appropriate behavior support services,” which are “a necessary element” of his
educational program. Jd. at FJ 100-01. D.C.’s claims in Counts I and II are thus plainly tied to
the District’s alleged denial of a FAPE to D.C. Because Counts I and Hf are FAPE-based claims,
and because Plaintiffs plead no facts establishing that these claims were administratively
exhausted, they must be dismissed for lack of subject matter jurisdiction.

ii. Counts V and VI—D.C.’s § 1983 failure to train/failure to supervise claims against the

District

In Count V, D.C. asserts a claim under § 1983, alleging that the District violated
unnamed constitutional rights.> (ECF No. 1, at {9 116-21). D.C. bases this claim on the
District’s alleged “failure to train teachers and staff on how to identify students in need of special
education, specifically positive behavioral support.” Jd. at { 119. D.C. also points to the
District’s alleged “[i]Jnappropriate reliance on school police officers in situations where students
with disabilities display[ed] behaviors that are clear manifestations of their disabilities,” and that
the District “[p]ermit[ted] the use of physical restraints, such as handcuffs, by school police
when disciplining students with disabilities in the school setting.” Jd. In other words, D.C.
alleges that the District violated his rights when it failed to properly identify him as a student
with disabilities in accordance with the IDEA’s Child Find provision, which in turn led to D.C.
not receiving proper behavioral supports. Because D.C. alleges that the District failed in its

Child Find duty to him, and because sufficient behavioral supports are a part of FAPE provision,

 

> The fact that this Count does not specify which of D.C.’s rights were allegedly violated will be
addressed in further detail below in Section III.C.

17
Count V is a FAPE-based claim. Therefore, Count V must be dismissed for lack of subject
matter jurisdiction.

Similarly, Count VI contains allegations against the District like those in Count V. (ECF
No. 1, at §f 122-31). Specifically, D.C. alleges that the District violated his Fourth and
Fourteenth Amendment rights when it “failed and continues to fail to train and supervise
Defendants Parker, Sible, and McClinchie regarding the restrictions under law on the use of
physical restraints, including handcuffs, on students with disabilities.” Jd. at ] 129. This claim
echoes the allegations in Count V that the District has a duty to train and supervise its employees
regarding proper behavioral supports for students with disabilities. Thus, Count VI, as it pertains
to the District, is also a FAPE-based claim and must be dismissed for lack of subject matter

jurisdiction.

iit, Count XI—D.C.’s § 1983 equal protection claim

In Count XI, D.C. alleges that the District discriminated against him on the basis of race,
in violation of the Fourteenth Amendment’s Equal Protection Clause. (ECF No. 1, at {ff 161—
67). Although this is a constitutional claim, it is not based on disability or disability
discrimination, and so does not fall within the exhaustion requirement of the IDEA.

Accordingly, the Court has subject matter jurisdiction over it.

iv. Count XII—D.C. ’s § 1983 state-created danger claim

In Count XII, D.C. brings a state-created danger claim under the Fourteenth
Amendment’s Due Process Clause. (ECF No. 1, at { 168-82). The state-created danger theory
of liability is an exception to the rule that the Fourteenth Amendment’s Due Process Clause

“does not generally impose an affirmative obligation upon states to protect individuals from

18
private citizens.” Morrow v. Balaski, 719 F.3d 160, 167 (d Cir. 2013). A plaintiff proceeding
under this theory must prove, in part, that there existed ““‘a relationship between the state and the

399

plaintiff... such that the plaintiff was a foreseeable victim of the defendant’s acts,’” as well as
that “‘a state actor affirmatively used his or her authority in a way that created a danger to the
citizen or that rendered the citizen more vulnerable to danger than had the state not acted at all.’”
Id. at 177 (quoting Bright v. Westmoreland Cnty., 443 F.3d 276, 281 (3d Cir. 2006)). In the
present case, D.C. alleges that his relationship with the District, and thus the District’s duty owed
to him, arises from the fact that he is “a student with a disability in [the District’s] care and
protection as required by law.” (ECF No. 1, at § 178). D.C. further alleges that the District used
its authority, that is, breached its duty, “by calling school police in response to D.C.’s actions”
despite the fact that the District “should have known that D.C. was a student with a disability in
need of special education and related supports at the time he was handcuffed in January 2017.”
Id. at{ 174. By attaching the duty owed and the subsequent breach to D.C.’s rights under the

IDEA, Count XII seeks relief for a denial of FAPE. Accordingly, Count XII is a FAPE-based

claim that must be dismissed for lack of subject matter jurisdiction.

v. Counts IT and IV—Mother’s § 504 and ADA claims

In Counts III and IV, Mother asserts claims for associational discrimination under § 504
and the ADA, respectively. (ECF No. 1, at {§ 106-15). As this Court has previously held in a
separate matter, a parent’s associational discrimination claim is subject to the exhaustion
provision of the IDEA if that claim “relates unmistakably” to the denial of a FAPE. J.C. v.
Greensburg-Salem Sch. Dist., 2019 U.S. Dist. LEXIS 138239, at *28-30 (W.D. Pa. Aug. 15,
2019). Here, Mother alleges that the District discriminated against her “by continuously failing

to provide sufficient behavioral support and interventions . . . to allow D.C. to access his

19
education,” despite her “constant efforts and requests.” (ECF No. 1, at § 110). Mother further
alleges that “[t]he District ignored [her] concerns, which directly resulted in D.C. being denied
appropriate behavior support, as well as access to a free, appropriate public education.” Jd. at

{ 111. Mother’s associational discrimination claims explicitly state their relation to a denial of
FAPE. Therefore, Mother’s claims in Counts III and IV are FAPE-based and must be dismissed

for lack of subject matter jurisdiction.

vi. Count XIII—Mother’s § 1983 claim

In Count XIII, Mother alleges that the District violated her Fourteenth Amendment right
to “the parenthood and companionship of her child” and to “the maintenance and integrity of her
family.” (ECF No. 1, at § 185). Specifically, Mother alleges that the District’s “fail[ure] to
adequately support D.C., resulting in his being victimized by school police and [school] staff,
was the proximate cause of the loss and diminution of these rights.” Jd. at 187. Just as in
D.C.’s § 1983 claims in Counts V, VI, and XII, Mother’s § 1983 claim here is based on an
alleged breach of the District’s duties under the IDEA-—-specifically, a duty to provide sufficient
supportive services—and thus is a FAPE-based claim. Count XIII, as it pertains to Mother, must

therefore be dismissed for lack of subject matter jurisdiction.

vii. Counts I, VI, and X1I[—Grandfather’s claims

Lastly, Grandfather joins Mother in Counts III, IV, and XII, which contain claims under
§ 504, the ADA, and § 1983, respectively. In contrast to Mother’s claims, however, the analysis
of Grandfather’s claims yields a different result. The IDEA provides relief to children with
disabilities and to their parents. 20 U.S.C. § 1412(a)(6); see also Winkelman y. Parma City Sch.

Dist., 550 U.S. 516, 529 (2007) (holding that the “IDEA includes provisions conveying rights to

20
parents as well as to children”). The IDEA defines “parent” broadly to include “a natural,
adoptive, or foster parent”; a guardian; “an individual acting in the place of a natural or adoptive
parent (including a grandparent, stepparent, or other relative) with whom the child lives, or an
individual who is legally responsible for the child’s welfare”; and, in some instances, “an
individual assigned . . . to be a surrogate parent.” 20 U.S.C. § 1401(23). Based on a plain
reading of the statute, no other persons are conferred rights or standing to bring a claim on behalf
of the child under the IDEA. The IDEA thus does not provide an administrative process by
which a non-parent can seek relief for associational discrimination. Therefore, a non-parent’s
claims, even if they are FAPE-based, are not subject to the exhaustion provision of the IDEA.
Here, the facts alleged in the Complaint show that although Grandfather is very involved
in D.C.’s care and education, Grandfather does not fall within any of the categories of “parent.”
Grandfather does not live with D.C., nor do the facts indicate that he is a guardian or otherwise
legally responsible for D.C. Additionally, neither instance that calls for the assignment of a
surrogate parent applies here. As a non-parent, then, Grandfather was not required to exhaust
administrative remedies as to his claims in Counts II, IV, and XIII, and the Court thus has

subject matter jurisdiction over these claims.

In summary, Plaintiffs do not plead sufficient facts to excuse the putative class from the
IDEA’s administrative exhaustion requirement. Plaintiffs also do not plead sufficient facts to
establish subject matter jurisdiction over D.C.’s and Mother’s FAPE-based claims. Accordingly,
the class claims in Counts I and II, D.C.’s claims in Counts I, II, V, VI (as it pertains to the
District), and XII, and Mother’s claims in Counts III, IV, and XIII must be dismissed. Plaintiffs

will be given leave to amend the Complaint regarding subject matter jurisdiction.

21
III. Failure to state a claim under Rule 12(b)(6)

In the event Plaintiffs can amend their Complaint to overcome the jurisdictional defects,
the Court will, in the interest of efficiency, consider now the merits of Defendants’ 12(b)(6)
Motions as to all claims, including those dismissed for lack of subject matter jurisdiction. In
deciding a motion to dismiss a complaint under Rule 12(b)(6), a court must first “accept all
factual allegations as true” and “construe the complaint in the light most favorable to the
plaintiff.” Eid v. Thompson, 740 F.3d 118, 122 Gd Cir. 2014) (internal quotations omitted). The
court then must “determine whether, under any reasonable reading of the complaint, the plaintiff
may be entitled to relief.” Jd A complaint is sufficient only when it is facially plausible,
meaning that the court is able “to draw the reasonable inference that the defendant is liable for
the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp.
v. Twombly, 550 U.S. 544, 556 (2007)). To be plausible on its face, the complaint must contain
more than “[t]hreadbare recitals of the elements of a cause of action” and “mere conclusory
statements.” Jd. The court need not “accept unsupported conclusions and unwarranted
inferences.” Morrow v. Balaski, 719 F.3d 160, 165 (3d Cir. 2013).

When a court grants a motion to dismiss, the court “must permit a curative amendment
unless such an amendment would be inequitable or futile.” Great Western Mining & Mineral
Co. v. Fox Rothschild LLP, 615 F.3d 159, 174 (3d Cir. 2010) (internal quotations omitted).
Further amendment is inequitable where there is “undue delay, bad faith, dilatory motive, [or]
unfair prejudice.” Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).
Amendment is futile “where an amended complaint ‘would fail to state a clatm upon which relief
could be granted.’” M.U. v. Downingtown High Sch. E., 103 F. Supp. 3d 612, 631 (E.D. Pa.

2015) (quoting Great Western Mining & Mineral Co., 615 F.3d at 175).

22
Defendants raise various arguments as to why each of the claims in the Complaint must
be dismissed for failure to state a claim. Accordingly, each claim will be addressed below,

beginning with D.C.’s claims and then turning to Mother’s and Grandfather’s claims.

A. D.C.’s (and the putative class’s) federal statutory claims against the District

D.C. brings claims against the District under three federal statutes, § 504 of the
Rehabilitation Act, the ADA, and Title VI of the Civil Rights Act, in Counts I, II, and VIII,
respectively. Counts I and II also contain claims on behalf of a class of similarly situated

students. The District challenges the legal sufficiency of each of these claims.

i. Counts I and II—§ 504 & ADA claims

Both § 504 and the ADA prohibit discrimination against individuals with disabilities, and
the same standards generally govern claims under both. 29 U.S.C. § 794; 42 U.S.C. § 12132;
Chambers v. Sch. Dist. of Phila. Bd. of Educ., 587 F.3d 176, 189 (3d Cir. 2009). In the school
context, a plaintiff alleging violations of § 504 and the ADA must show that he “(1) has a
disability; (2) was otherwise qualified to participate in a school program; and (3) was denied the
benefits of the program or was otherwise subject to discrimination because of [his] disability.”
Chambers, 587 F.3d at 189. Additionally, if a plaintiff seeks compensatory damages for a § 504
or ADA violation, the plaintiff must also show that the discriminatory conduct was intentional.
S.H. v. Lower Merion Sch. Dist., 729 F.3d 248, 262 3d Cir. 2013). In order to establish
intentional discrimination, the plaintiff must plead facts showing “at least deliberate
indifference.” Haberle v. Troxell, 885 F.3d 171, 181 Gd Cir. 2018). To plead deliberate
indifference, the plaintiff must allege, first, that the defendant school district had “knowledge

that a federally protected right is substantially likely to be violated.” S.H., 729 F.3d at 265;

23
Haberle, 885 F.3rd at 181. Such knowledge must be actual, as “allegations that one would have
or ‘should have known’ will not satisfy the knowledge prong of deliberate indifference.” S.H.,
729 F.3d at 266 n.26. Second, the plaintiff must allege that the defendant “fail[ed] to act despite
that knowledge.” Jd. at 265; Haberle, 885 F.3rd at 181. The failure to act in the face of the
requisite knowledge must be “a deliberate choice, rather than negligence or bureaucratic
inaction,” but it “does not require a showing of personal ill will or animosity toward the disabled
person.” SH, 729 F.3d at 263 (internal quotations omitted).

The District argues that Counts I and II should be dismissed because D.C. and the
putative class failed to allege sufficient facts to show deliberate indifference. D.C. counters with
two arguments: one, that because the putative class is seeking only injunctive and declaratory
relief, deliberate indifference is not required for the class claims; and two, that he adequately
pleaded deliberate indifference to support his individual claims. As to D.C.’s first argument, the
Court agrees. The case law cited above plainly requires a showing of deliberate indifference
when the plaintiff seeks compensatory damages, but not when the plaintiff seeks injunctive or
declaratory relief. Accordingly, the issue of whether D.C. adequately pleaded deliberate
indifference is irrelevant to the putative class claims, which do not seek compensatory damages.

Deliberate indifference is, however, necessary to D.C.’s individual claims for
compensatory damages under § 504 and the ADA. D.C. alleges that the District acted with
deliberate indifference when it knew that D.C. was “not receiving appropriate behavior supports”
but nonetheless “failed to act to correct this harm,” and instead relied on police intervention and
“inappropriate discipline.” (ECF No. 1, at {] 102-03). More specifically, D.C. alleges
throughout the Complaint that the District knew D.C. was diagnosed with ADHD and ODD; that

D.C. had frequent and escalating outbursts throughout his kindergarten and first grade years that

24
required significant disciplinary action and multiple meetings with Mother; that the District
recommended or threatened involuntary mental health commitment on at least two occasions;
and that the District created a crisis intervention plan for D.C. In other words, D.C. alleges that
the District had actual knowledge of D.C.’s disabilities and had ample evidence showing how his
disabilities were affecting his access to education. Thus, D.C. pleads sufficient facts to show that
the District had actual knowledge that a federally protected right, that is, D.C.’s right to a FAPE,
was substantially likely to be violated.

This leaves, then, whether the District made a deliberate choice to not act despite its
knowledge. D.C. alleges throughout the Complaint that, when faced with D.C.’s frequent
outbursts over nearly two full school years, the District continually chose not to evaluate D.C. for
special education services, and instead reacted by implementing other disciplinary measures.
Though a closer call than whether the District had the requisite knowledge, it appears that D.C.
has pleaded enough facts to show that the District made a deliberate choice not to act.
Accordingly, D.C. has adequately pleaded deliberate indifference, as required for claims for
compensatory damages under § 504 and the ADA.

In summary, if Plaintiffs can overcome the jurisdictional defects of the Complaint, as
discussed above in Section II, both the individual and the putative class claims in Counts I and II

will survive a Rule 12(b)(6) motion to dismiss.

ii. Count VII—Title VI claim
Next, the District moves to dismiss Count VIII, in which D.C. alleges that the District
violated Title VI of the Civil Rights Act, on the ground that the relevant allegations do not rise

“above the speculative level.” (ECF No. 11, at 14).

25
Title VI of the Civil Rights Act prohibits discrimination on the basis of race, color, and
national origin. 42 U.S.C. § 2000d. To challenge a facially neutral policy under Title VI, a
plaintiff must show intentional discrimination, meaning that “the relevant decisionmaker (e.g., a
state legislature) adopted the policy at issue ‘because of,’ not merely ‘in spite of,’ its adverse
effects upon an identifiable group.” Pryor v. NCAA, 288 F.3d 548, 562 (3d Cir. 2002). A
plaintiff thus “cannot simply assert that [a law or policy] has a disproportionate effect on certain
minorities.” Jd. Nor does a decisionmaker’s “mere awareness of the consequences of an
otherwise neutral policy” suffice to show intentional discrimination. Jd.

Under Count VIII, D.C. alleges only statements of law and legal conclusions about the
standards applicable to his Title VI disparate impact claim, with the exception of one paragraph.
That paragraph states, “The District’s own data demonstrates the disproportionate adverse impact
employment of school police officers has on African American students.” (ECF No. 1, at § 150).
Based on these scant pleadings, it appears that D.C. is challenging the District’s facially neutral
decision to employ police officers. D.C. is thus required to allege facts showing that the District
decided to employ police officers because of their adverse impact on African American students.
Unfortunately, the Complaint contains no such allegation, and Count VIII must be dismissed for

failure to state a claim.

B. D.C.’s constitutional claims against individual Defendants

D.C. brings three claims against the individual Defendants in this matter. One of the
claims is a state law tort claim, addressed below in Section I]].D. The other two claims are, in
Count VI, a § 1983 action against all three individual Defendants, and, in Count X, a § 1983
action against Officer Parker only. As to the § 1983 claims against her, Officer Parker first

asserts that Counts VI and X are impermissibly duplicative of one another. (ECF No. 22, at 2).

26
Second, Officer Parker and Principal McClinchie both argue that they are entitled to qualified
immunity, (ECF No. 22, at 6; ECF No. 25, at 6), and they make various other arguments related

to the merits of the claims.°

i. Whether Counts VI and X are duplicative

As an initial matter, Officer Parker argues that Counts VI and X are duplicative of one
another, and as such, they cannot both survive the Motion to Dismiss. (ECF No. 22, at 2).
Count VI, captioned as “Violation of the Fourth and Fourteenth Amendment[s] pursuant to 42
U.S.C. § 1983 for use of excessive force,” alleges that the three individual Defendants “violated
D.C.’s rights under the U.S. Constitution to be free from unreasonable seizures and excessive
force” by engaging in the acts described in the Complaint. (ECF No. 1, at § 126). Count VI also
alleges that the appropriate standard for this type of claim is the Fourth Amendment
“reasonableness” standard. Jd. at {] 124-25. Count X, captioned as “Substantive due process
violation of the Fourth and Fourteenth Amendments pursuant to 42 U.S.C. § 1983 for the use of
force,” alleges that Officer Parker violated D.C.’s “right under the Fourth Amendment to be
secure in his person from excessive force” and his “right under the Fourteenth Amendment to
bodily integrity and to be free from excessive force.” Id. at J] 157-58, 160. Count X advocates

the Fourteenth Amendment “shocks the conscience” standard. Jd. at { 156.

 

6 Among these arguments, Officer Parker and Principal McClinchie contend, in a somewhat
cursory fashion, that D.C. sued them in their official capacities, causing the claims against them
to be duplicative of other claims brought against the District. (ECF No. 22, at 3; ECF No. 25, at
4). D.C. agrees that official-capacity suits would be duplicative and argues instead that he has
sued the individual Defendants in their individual capacities. Because the Court does not see in
the Complaint any language indicating one way or the other, the Court will treat these claims as
against the individual Defendants in their individual capacities.

27
Notably, in D.C.’s response to Officer Parker’s Motion to Dismiss, D.C. does not address
the issue of whether Counts VI and X are duplicative of one another as to Officer Parker.
Rather, D.C. focuses his attention on the excessive force component of Count X and the
application of “shocks the conscience” standard. (ECF No. 28, at 2). D.C. does not address
Count VI, as it pertains to Officer Parker, at all. And, in response to Principal McClinchie’s
Motion to Dismiss regarding Count VI, D.C. argues that that claim is about “excessive force in
violation of D.C.’s due process rights guaranteed by the Fourth and Fourteenth Amendments,”
and he now contends that the “shocks the conscience” standard, and not the “reasonableness”
standard, applies to Count VI. (ECF No. 37, at 2) (emphasis added). Wading through the
confusion, it seems, then, that D.C. would have Counts VI and X both allege the same theory of
liability: excessive force by school officials, subject to a “shocks the conscience” analysis.
Because duplicative claims cannot all stand, the Court will dismiss Count X as duplicative of the

claim against Officer Parker in Count VI.

ii. Qualified immunity

Next, Officer Parker and Principal McClinchie argue that they are entitled to qualified
immunity, which bars D.C.’s constitutional claims against them. And, although Mr. Sible did
not move for dismissal, the District raises an argument in relation to the claims against it,
regarding the constitutionality of Mr. Sible’s conduct, which is relevant here. (ECF No. 11, at
11-12). Accordingly, the Court will address qualified immunity as to all three individual
Defendants.

Qualified immunity is generally afforded to government officials who perform
discretionary functions. Anderson v. Creighton, 483 U.S. 635, 638 (1987). It shields these

government officials “from civil damages liability as long as their actions could reasonably have

28
been thought consistent with the rights they are alleged to have violated.” Jd. Whether such a
government official “may be held personally liable for allegedly unlawful official action
generally turns on the ‘objective legal reasonableness’ of the action, assessed in light of the legal
rules that were ‘clearly established’ at the time it was taken.” Jd. at 639 (quoting Harlow v.
Fitzgerald, 457 U.S. 800, 818-19 (1982)). Courts thus generally use a three-part inquiry to
decide whether an official is entitled to qualified immunity: “(1) whether plaintiffs allege a
violation of their statutory or constitutional rights; (2) whether the right was clearly established at
the time of the violation; and (3) whether a reasonable official should have known that the action
violated the plaintiff's rights.” Rouse v. Plantier, 182 F.3d 192, 196-97 (3d Cir. 1999).

As to the first prong of the inquiry, D.C. alleges that Principal McClinchie, Officer
Parker, and Mr. Sible violated D.C.’s right to be free from excessive force. The Third Circuit
has held that for federal claims alleging the use of excessive force by public school officials, the
Fourteenth Amendment’s “shocks the conscience” standard applies. Gottlieb v. Laurel
Highlands Sch. Dist., 272 F.3d 168, 172 (3d Cir. 2001). Under this standard, “whether the
constitutional line has been crossed” is determined by analyzing four elements. Jd. at 172-73.
First, a court must consider the need for the application of force, that is, whether there was “a
pedagogical justification for the use of force.” /d Of note, “utilizing force in reaction to a
disruptive student serves a pedagogical objective.” JGS vy. Titusville Area Sch. Dist., 737 F.
Supp. 2d 449, 457 (W.D. Pa. 2010). Second, a court looks to the relationship between the need
and the amount of force that was used, and asks whether the force used was “excessive to meet
the legitimate objective in this situation.” Gottleib, 272 F.3d at 172-73. Third, the force must
have been “applied in a good faith effort to maintain or restore discipline,” and not “maliciously

and sadistically for the very purpose of causing harm.” /d. Lastly, the force must have resulted

29
in serious injury. Jd. That injury must have been a physical injury, not psychological, mental, or
emotional. See, e.g., JGS, 737 F. Supp. 2d at 456 (reviewing cases and holding that the
excessive force claim failed “on the basis of the undisputed lack of any physical injury”).

Here, Principal McClinchie is not alleged to have applied any force at all to D.C. D.C.
only alleges that Principal McClinchie restrained him to a small room. Even if that act counted
as force, there was a pedagogical reason for corralling D.C. to a confined space. D.C. was in an
escalated state, and he had a history of eloping when in such a state. One of the responsibilities
of school officials, particularly at the elementary school level, is to supervise students and keep
them safe. That responsibility cannot be met if school officials do not take steps to prevent a
student, who is a known flight risk, from eloping. Second, attempting to keep D.C. confined, in
light of the known risk that D.C. frequently ran, is not “excessive to meet the legitimate
objective” of keeping D.C. safe. Third, D.C. does not plead facts showing that Principal
McClinchie attempted to confine him to a small room for malicious purposes. D.C. instead
argues only that Principal McClinchie’s conduct was malicious because D.C.’s age, disability
status, and severity of his own conduct made interfering with his freedom of movement
inappropriate. Lastly, and perhaps obviously, since Principal McClinchie did not use force on
D.C., D.C. did not suffer a physical injury, much less a serious one. Accordingly, Principal
McClinchie’s conduct does not shock the conscience and thus does not violate D.C.’s
constitutional right to be free from excessive force.

Unlike Principal McClinchie, Officer Parker is alleged to have had physical contact with
D.C. Specifically, Officer Parker handcuffed D.C. during a particularly disruptive outburst in
which D.C. destroyed school property in the hallway, threw objects, pushed staff members,

failed to follow directives, and ran from Principal McClinchie. The first prong of the test is met

30
because, as discussed, using force in reaction to a disruptive student serves a pedagogical
objective. Second, D.C. alleges that handcuffing was excessive for the situation because of his
age and disability status. Although it is concerning that a small child was handcuffed, the
severity of his behavior at the time may have necessitated some form of restraint. Third, the
facts, as pleaded in the Complaint, tend to show that Officer Parker’s actions were intended to
restore order. And, lastly, D.C. does not allege that he suffered any physical injury from being
handcuffed by Officer Parker. Officer Parker’s conduct thus does not shock the conscience, and
she likewise did not violate D.C.’s constitutional right to be free from excessive force.

Lastly, in the District’s Motion to Dismiss the Monell claims against it, the District
argues that the individual Defendants’ conduct, including that of Mr. Sible, did not shock the
conscience and thus did not violate D.C.’s constitutional right to be free from excessive force.
(ECF No. 11, at 10-12). D.C. argues in response that the two incidents involving Mr. Sible,
wherein he choked D.C. and he restrained D.C. by placing a knee in D.C.’s back while pressing
D.C.’s face into the floor, were “egregious” and conscience-shocking. (ECF No. 26, at 14).
Though the choking incident, without more detail, likely did not have a pedagogical justification,
Mr. Sible’s restraint of D.C. during the other incident perhaps did. Again, D.C. engaged in
frequent disruptive and unsafe behavior, including running, so the use of force to restrain him
served a pedagogical objective. Next, it is unclear, based on the facts in the Complaint, that the
force used was excessive to meet legitimate objectives, given the situations that D.C.’s behaviors
created. Third, the facts do not show that Mr. Sible used force on D.C. for the very purpose of
causing harm instead of in a good faith effort to maintain or restore discipline. Again, D.C.’s
behaviors were such that school officials, like Mr. Sible, were required to intervene in significant

ways to restore order and keep D.C. and other students safe. Lastly—and the dispositive element

31
here——D.C. does not allege that he suffered any physical injury as a result of Mr. Sible’s actions,
much less a serious physical injury. While unfortunate, Mr. Sible’s conduct toward D.C. did not
violate D.C.’s constitutional right to be free from excessive force.

Because D.C. does not allege a violation of his constitutional right to be free from
excessive force, the Court does not need to analyze the remaining questions in the three-part
qualified immunity inquiry, and Principal McClinchie and Officer Parker (and Mr. Sible, though
he did not move to dismiss) are entitled to qualified immunity. Consequently, Count VI must be

dismissed as to the three individual Defendants.

C. D.C.’s constitutional claims against the District

In addition to his § 1983 claims against the individual Defendants, D.C. brings four
§ 1983 against the District, in Counts V, VI, XI, and XII. A municipality, such as a school
district, can only be held liable under § 1983 for its own illegal conduct, not for the acts of its
employees—“or, in other words, a municipality cannot be held liable under § 1983 ona
respondeat superior theory.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978). A
plaintiff thus must “demonstrate that the municipality itself, through the implementation of a
municipal policy or custom, causes a constitutional violation.” Mann v. Palmerton Area Sch.
Dist., 872 F.3d 165, 175 Gd Cir. 2017). Importantly, if the plaintiff has not first established a
violation by an individual, then there can be no derivative claim against the municipality.
Mulholland v. Government Cty. of Berks, Pa.,'706 F.3d 227, 238 n.15 (Gd Cir. 2013).

With this in mind, the Court now turns to D.C.’s failure to train/failure to supervise
excessive force claim against the District, followed by D.C.’s “Monell” claim, and then D.C.’s

equal protection claim and state-created danger claim.

32
i. Count VI—D.C.’s § 1983 failure to train/failure to supervise excessive force claim

In Count VI, D.C. alleges that the District “has failed and continues to fail to train and
supervise Defendants Parker, Sible, and McClinchie regarding the restrictions under law on the
use of physical restraints, including handcuffs, on students with disabilities.” (ECF No. 1, at
{ 129). Inadequate training or supervision may constitute a policy or custom for which a
municipality can be held liable under § 1983. Estate of Adriano Roman vy. City of Newark, 914
F.3d 789, 798 (3d Cir. Jan. 29, 2019). To establish a municipality’s liability on a failure-to-train
or failure-to-supervise theory, the plaintiff must first “identify specific acts or omissions of the
supervisor that evidence deliberate indifference.” Brown v. Muhlenberg Township, 269 F.3d
205, 218 (3d Cir. 2001). “A plaintiff sufficiently pleads deliberate indifference by showing that
‘(1) municipal policymakers know that employees will confront a particular situation[,] (2) the
situation involves a difficult choice or a history of employees mishandling[,] and (3) the wrong
choice by an employee will frequently cause deprivation of constitutional rights.’” Estate of
Adriano Roman, 914 F.3d at 798 (quoting Doe v. Luzerne County, 660 F.3d 169, 180 (3d Cir.
2011)). After establishing the existence of deliberate indifference, the plaintiff must then
“persuade the court that there is a relationship between the identified deficiency and the ultimate
injury.” Brown, 269 F.3d at 218.

Presently, D.C. has failed to allege that any of the three individual Defendants violated
his constitutional right to be free from excessive force. Thus, even if he establishes that the
District has a policy or custom that could lead to the use of excessive force, he has not alleged an
“ultimate injury” to himself. Therefore, even if Plaintiffs can amend the Complaint to overcome

its jurisdiction defects, Count VI would still be dismissed for failure to state a claim.

ii. Count V—-Monell failure to train/failure to supervise claim

33
Similar to Count VI, D.C. also alleges in Count V a § 1983 failure to train and failure to
supervise claim against the District. Specifically, D.C. alleges that the District has “failled] to
train teachers and staff on how to identify students in need of special education, specifically
positive behavioral support”; “[i]nappropriate[ly] relif{ed] on school police officers in situations
where students with disabilities display[ed] behaviors that are clear manifestations of their
disabilities”; “[p]ermit[ted] the use of physical restraints, such as handcuffs, by school police
when disciplining students with disabilities in the school setting.” (ECF No. 1, at 9119). The
problem with this claim, though, is that D.C. does not allege what statutory or constitutional right
has been violated. The Court cannot analyze this claim without knowing which right was
violated, and thus which standard applies. Perhaps if the Court could glean the specific right
from other parts of the Complaint, D.C.’s omission under Count V would not be fatal to the
claim, but the Complaint offers no clear clues as to which right is at issue. For example, Count
V is captioned as “Unconstitutional Policies and Customs,” but the District’s alleged failures in
Count V read as though they are breaches of statutory, IDEA-based duties. Additionally, to the
extent that Count V is based on the use of excessive force by school officials, tt overlaps with the
Monell claim in Count VI and must be dismissed as duplicative.

Consequently, even if Plaintiffs can establish the Court’s subject matter jurisdiction over

this claim, it must be dismissed for failure to state a claim.

iti. Count XI—equal protection claim

Next, the District challenges Count XI, in which D.C. alleges that the District violated the
Equal Protection Clause by disproportionately subjecting students of color, including D.C., to
physical restraint as a disciplinary measure. (ECF No. 11, at 13). The Equal Protection Clause

of the Fourteenth Amendment provides that no state shall “deny to any person within its

34
jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV, § 1. The Equal
Protection Clause protects against, among other things, the selective enforcement of a statute or
policy where such enforcement decisions are based on an unjustifiable standard, such as race.
Whren vy. United States, 517 U.S. 806, 813 (1996). A plaintiff seeking redress for an equal
protection violation must allege that the treatment he received was different from that received
by other similarly situated individuals. Blunt v. Lower Merion Sch. Dist., 767 F.3d 247, 273 (3d
Cir. 2014). The plaintiff must also allege that the discriminatory treatment was purposeful or
intentional. Id.; Hassan v. City of New York, 804 F.3d 277, 294 (3d Cir. 2015). Significantly, it
is not enough that a plaintiff alleges that he is a member of a protected class and that a statute or
policy was enforced against his protected class more than any other group. Hassan, 804 F.3d at
294. Instead, he must allege that his membership in the protected class was a substantial factor
in the differential treatment. /d.

Here, D.C. alleges that students of color who are enrolled in the District, including D.C.,
“are disproportionately subjected to physical restraint in response to disciplinary incidents,” and
that “Defendants, together and/or individually, intentionally discriminated against D.C... .
because of his race.” (ECF No. 1, at J§ 166-67). However, allegations that might connect the
physical restraint used on D.C. to D.C.’s race are sparse, to the extent that they exist at all.
Throughout the facts alleged in the Complaint, Plaintiffs only provide two facts related to race.
First, Grandfather observed that D.C. and one other student of color were made to sit at desks
facing a wall, but no white students were made to face the wall during Grandfather’s visit. Jd. at
q{ 63, 138. Second, Plaintiffs allege that they noted the use of school police officers as a
disciplinary measure for other students of color. Jd. at § 137. In his claims, D.C. otherwise only

provides conclusory allegations that the District used school police as a disciplinary measure

35
during his outbursts because of his race. D.C. does not allege how similarly situated students—
that is, non-African-American students who present the same or similar behavioral difficulties as
D.C.——were treated differently from him, or any other facts that might indicate racial animus was
a substantial factor in the decision to call school police. Therefore, D.C. fails to allege facts
regarding the treatment of similarly situated student, and he fails to allege facts that show
purposeful or intentional discrimination. As such, Count XI must be dismissed for failure to

state a claim.

iv. Count XIl—state-created danger claim

The District next seeks dismissal of Count XII, the last of D.C.’s constitutional claims, in
which D.C. alleges that the District violated D.C.’s Fourteenth Amendment rights under the
state-created danger theory of liability. The Fourteenth Amendment’s Due Process Clause
prohibits states from “depriv[ing] any person of life, liberty, or property, without due process of
law.” U.S. Const. amend. XIV, § 1. However, it “does not generally impose an affirmative
obligation upon states to protect individuals from private citizens.” Morrow v. Balaski, 719 F.3d
160, 167 (3d Cir. 2013). The state-created danger theory is a narrow exception to this general
rule, wherein the government can be held liable for harm caused by a private actor if the
government affirmatively used its authority to create a danger or render the plaintiff more
vulnerable to danger. Jd. at 167, 177.

Here, D.C. does not allege any conduct occurring on the part of any private actors, much
less that he suffered any harm or injury at the hands of a private actor. All of the conduct with
which D.C. finds fault and that he alleges caused him harm belonged to state actors. Therefore,
the state-created danger exception is irrelevant, and even assuming Plaintiffs correct the

jurisdictional defects of the Complaint, Count XII must be dismissed for failure to state a claim.

36
D. D.C.’s state law claims
The last of D.C.’s claims are his state law claims. In Count IX, D.C. brings a claim of
common law intentional infliction of emotional distress against the three individual Defendants,

and in Count VII, he brings a claim under the PHRA against the District.

i. Count [X—intentional infliction of emotional distress claim

Principal McClinchie and Officer Parker seek dismissal of Count IX, on the ground that
D.C. has not plausibly alleged a claim for intentional infliction of emotional distress against
them. (ECF No. 22, at 10-13; ECF No. 25, at 10-13). A claim for intentional infliction of
emotion distress requires the plaintiff to plead facts that show that (1) the conduct at issue was
extreme and outrageous; (2) the conduct was done intentionally or recklessly; (3) the conduct
caused emotional distress; and (4) the resultant distress was severe. Gray v. Huntzinger, 147
A.3d 924, 927 (Pa. Super. Ct. 2016). As to the first element, “the court is to decide as an initial
matter whether the conduct at issue can reasonably be regarded as sufficiently extreme to
constitute ‘outrageousness’ as a matter of law.” Martin-Mcfarlane v. City of Phila., 299 F. Supp.
3d 658, 671 (E.D. Pa. 2017) (internal quotations omitted). But, “[i]f reasonable persons may
differ, the issue goes to the jury, subject to the control of the court, to determine whether the
conduct is sufficiently extreme and outrageous to incur liability.” Jordan v. City of Phila., 66 F.
Supp. 2d 638, 642 (E.D. Pa. 1999) (citing Restatement (Second) of Torts § 46, cmt. h). Courts
have thus looked to whether the conduct is “outrageous in character, and so extreme in degree, as
to go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly
intolerable in any civilized society.” Reardon y. Allegheny College, 926 A.2d 477, 488 (Pa.

Super. Ct. 2007) (internal quotations omitted). Next, regarding the second element, the plaintiff

37
must plead facts showing that the defendant had “knowledge . . . that severe emotional distress
[was] substantially certain to be produced by his conduct.” Ross v. Borough of Dormont, 937 F.
Supp. 2d 638, 655 (W.D. Pa. 2013) (internal quotations omitted). As to the fourth element, the
plaintiff must allege that the emotional distress was severe, such that he suffered “some type of
resulting physical harm due to the defendant’s outrageous conduct.” Reeves v. Middletown
Athletic Ass’n, 866 A.2d 1115, 1122 (Pa. Super. Ct. 2004); Eck v. Oley Valley Sch. Dist., 2019
U.S. Dist. LEXIS 137743, at *20 n.98 (E.D. Pa. Aug. 15, 2019).

Principal McClinchie and Officer Parker each contend that D.C. has not plausibly alleged
that their conduct was extreme and outrageous or that D.C.’s distress was severe. Principal
McClinchie is only alleged to have restrained D.C. to a room in an attempt to prevent him from
eloping and to quell the disturbance D.C. was causing. It appears, based on the facts in the
Complaint, Principal McClinchie’s conduct was for the purpose of keeping D.C. and the other
students safe. Similarly, Officer Parker restrained D.C. from further harming himself or others
by handcuffing him. Confining a child to a small room and handcuffing a child are unfortunate
situations, but given the circumstances of D.C.’s behavior, neither Principal McClinchie’s nor
Officer Parker’s conduct was “so outrageous in character, and so extreme in degree, as to go
beyond all possible bounds of decency.” Furthermore, even if reasonable persons might differ
on the issue of outrageousness, which would require the issue to go to a jury, the claim still fails
on the fourth element. Although D.C. alleges that he has been diagnosed with PTSD, he does
not allege any physical manifestation of his emotional distress. Consequently, D.C. fails to state
a claim for intentional infliction of emotional distress against Principal McClinchie and Officer

Parker, and Count IX must be dismissed.

ti. Count VII—PHRA claim

38
As to D.C.’s PHRA claim against the District, the District only seeks dismissal on the
basis that, should the Court dismiss the federal claims, the Court should decline to exercise its
supplemental jurisdiction over D.C.’s state law claims. Although all federal claims will be
dismissed, Plaintiffs will be given the opportunity to amend their Complaint. Accordingly, the
Court, in its discretion, will continue to exercise supplemental jurisdiction over D.C.’s state law

claims at this time.

E. Mother and Grandfather’s statutory claims

In Counts III and IV of the Complaint, Mother and Grandfather claim that because of
their association with D.C., the District discriminated against them in violation of § 504 of the
Rehabilitation Act and the ADA. The District argues that Mother and Grandfather have each
failed to state a claim for associational discrimination under these statutes.

Under both the Rehabilitation Act and the ADA, non-disabled persons may bring claims
when they are injured because of their association with a disabled person. 7.C. v. Hempfield
Area Sch. Dist., 2018 U.S. Dist. LEXIS 130817, at *21 (W.D. Pa. Aug. 3, 2018). To state an
associational discrimination claim, a plaintiff must allege, first, that he has “a logical and
significant association with an individual with disabilities.” Jd. at *22 (internal quotations
omitted). Second, the plaintiff must allege that the defendant, a public entity, knew of that
association. Jd. Next, the defendant must have discriminated against the plaintiff because of that
association. /d. Fourth, the plaintiff must have “suffered a direct injury as a result of the
discrimination.” Jd. Discrimination based on association thus “requires a separate and distinct
denial of a benefit or service to a non-disabled person; it may not be premised on a derivative

benefit or harm based on treatment towards a disabled person.” Jd. (internal quotations omitted).

39
The District first challenges Grandfather’s associational discrimination claims on the
basis that “Plaintiffs have not included specific factual averments which support a ‘significant’
association between” Grandfather and D.C. (ECF No. 11, at 6). However, Plaintiffs plead facts
showing that Grandfather, despite living several hours away, regularly participates in D.C.’s care
and education, including observing D.C. in school over two days, attending meetings at D.C.’s
school, and advocating for D.C. and Mother. Grandfather therefore has “a logical and significant
association with” D.C.

The District next challenges both Mother’s and Grandfather’s associational
discrimination claims on the ground that they are derivative of D.C.’s § 504 and ADA claims,
and do not allege distinct, direct harm to Mother and Grandfather. (ECF No. 11, at 6). Mother
and Grandfather claim that the District discriminated against them “by continuously failing to
provide sufficient behavioral support and interventions, despite [Mother] and [Grandfather]’s
constant efforts and requests, to allow D.C. to access his education.” (ECF No. 1, at § 110).
Mother and Grandfather also allege that the District’s decision to ignore their concerns “directly
resulted in D.C. being denied appropriate behavior support, as well as access to a free,
appropriate public education.” Jd. at § 111. Mother alleges that her “direct injury” is that she
has suffered stress, anxiety, “extreme guilt,” and depression “after witnessing the impact the
events described herein have had and continue to have on D.C.” Jd. at 9112. Similarly,
Grandfather alleges that his “direct injury” is also that he has had “to witness both his daughter
and his grandson suffer because of the District’s actions,” and that he has suffered the financial
strain of traveling and missing work to be with his daughter and grandson. Jd. at 9 113. The
Court has no doubt that the stress of D.C.’s kindergarten and first grade years took a toll on

Mother and Grandfather, but the injuries they allege are not “direct injuries,” as required for

40
associational discrimination claims. Instead, Mother and Grandfather allege indirect, or
derivative, injuries that occurred as a result of the District’s actions toward D.C., not as a result
of actions directed at Mother and Grandfather. Consequently, even assuming Plaintiffs cure the
jurisdictional defects of the Complaint, Mother’s associational claims in Counts II and IV fail to
state a claim. And, Grandfather’s associational claims in Counts III and IV, over which the

Court has subject matter jurisdiction, will be dismissed for failure to state a claim.

F. Mother and Grandfather’s constitutional claim

Lastly, the District seeks dismissal of Count XIII, in which Mother brings a § 1983 claim
for violation of her Fourteenth Amendment liberty interests in the parenthood and
companionship of D.C. and in the maintenance and integrity of her family. Grandfather joins
Count XII with an identical § 1983 claim, alleging a violation of his Fourteenth Amendment
liberty interests in the parenthood and companionship of Mother, as well as the companionship
of D.C., and in the maintenance and integrity of his family. The District seeks dismissal of
Count XIII on the ground that Mother and Grandfather have failed to plead a colorable cause of
action.

The Due Process Clause of the Fourteenth Amendment “‘provides heightened protection
against government interference with certain fundamental rights and liberty interests.’” Troxel v.
Granville, 530 U.S. 57, 65 (2000) (quoting Washington v. Glucksberg, 521 U.S. 702, 720
(1997)). One of the oldest fundamental liberty interests recognized by the Supreme Court is “the
interest of parents in the care, custody, and control of their children.” /d. This interest includes

ce

the right of parents and guardians “‘to direct the upbringing and education of children under their

control.’” Jd. (quoting Pierce v. Society of Sisters, 268 U.S. 510, 534-35 (1925)). However, this

4]
liberty interest does “not extend to a parent’s interest in the companionship of his independent
adult child.” McCurdy v. Dodd, 352 F.3d 820, 830 (d Cir. 2003).

Historically, the guarantees of the Due Process Clause have “been applied only to
‘deliberate decisions of government officials to deprive a person of life, liberty, or property.’”
Id. at 827 (quoting Daniels v. Williams, 474 U.S. 327, 331 (1986)). Regarding parental liberty
interests, “the Due Process Clause only protects against deliberate violations of a parent’s
fundamental rights—that is, where the state action at issue was specifically aimed at interfering
with protected aspects of the parent-child relationship.” Jd. at 827-28. The Third Circuit has
also explained that a conflict between schoo! policy and “parents’ liberty interest will not be
lightly found, and, indeed, only occurs when there is some manipulative, coercive, or restraining
conduct by the State.” JS. v. Blue Mt. Sch. Dist., 650 F.3d 915, 933-34 Gd Cir. 2011) (internal
quotations omitted). Stated differently, “the parents’ liberty interest will only be implicated if
the state’s action deprived them of their right to make decisions concerning their child, and not
when the action merely complicated the making and implementation of those decisions.” Jd. at
934 (internal quotations omitted).

First, as to Grandfather, he alleges liberty interests based on his relationship with Mother,
who is his daughter, and based on his relationship with D.C., his grandchild. However, Mother
is an independent adult, and the Due Process Clause’s guarantees do not extend to Grandfather’s
relationship with Mother. Additionally, the Complaint contains no allegations regarding
Grandfather’s legal relationship with D.C., in that Plaintiffs do not plead any facts showing that
Grandfather has any right to have care, custody, or control over D.C. Grandfather thus does not

have a Fourteenth Amendment liberty interest in his relationship with D.C. Because Grandfather

42
does not plead the existence of a cognizable right or interest under the Due Process Clause, his
claim in Count XIII cannot stand.

Second, Mother, who has cognizable liberty interest in the care, custody, and control of
her son, D.C., alleges that the District’s failure to adequately support D.C. caused D.C.’s
victimization by school police and staff, which in turn caused the loss and diminution of her
liberty interest. This chain of events, which starts with a failure to act, is too attenuated to be the
deliberate decision to deprive or interfere that is required to state a claim under the Fourteenth
Amendment’s Due Process Clause. Consequently, even if Plaintiffs plead facts showing the
Court’s subject matter jurisdiction over Mother’s claim, this claim must be dismissed for failure

to state a claim.

IV. Conclusion

Based on the foregoing, it is hereby ORDERED that Defendant Pittsburgh Public
School’s (the District’s) Motion to Dismiss for lack of subject matter jurisdiction is GRANTED;
that certain other claims are dismissed, sua sponte, for lack of subject matter jurisdiction (as
detailed below); that Defendant Pittsburgh Public School’s Motion to Dismiss for failure to state
a claim is GRANTED IN PART, DENIED IN PART, and MOOT IN PART; that Defendant
Marion Parker’s Motion to Dismiss for failure to state a claim is GRANTED; and that Defendant
Mark McClinchie’s Motions to Dismiss for failure to state a claim is GRANTED, such that:

1. Count Lis dismissed for lack of subject matter jurisdiction, as to both Plaintiff D.C.’s
claim and the putative class claim;

2. Count II is dismissed for lack of subject matter jurisdiction, as to both Plaintiff D.C.’s

claim and the putative class claim;

43
3. As to Count III, Plaintiff A.T.’s (Mother’s) claim is dismissed for lack of subject
matter jurisdiction, and Plaintiff F.T.’s (Grandfather’s) claim is dismissed for failure to state a
claim;

4. As to Count IV, Plaintiff A.T.’s (Mother’s) claim is dismissed for lack of subject
matter jurisdiction, and Plaintiff F.T.’s (Grandfather’s) claim is dismissed for failure to state a
claim;

5. Count V is dismissed for lack of subject matter jurisdiction;

6. Count VI, as it pertains to Defendant Pittsburgh Public Schools (the District), is
dismissed for lack of subject matter jurisdiction. Count VI, as it pertains to Defendants Marion
Parker, Mark McClinchie, and Nicholas Sible, is dismissed for failure to state a claim;

7. Count VII remains, as the Court, in its discretion, will continue to exercise
supplemental jurisdiction over this claim;

8. Count VIII is dismissed for failure to state a claim;

9. Count IX, as it pertains to Defendants Marion Parker and Mark McClinchie, is
dismissed for failure to state a claim. The claim against Defendant Nicholas Sible in Count IX
remains;

10. Count X is dismissed for failure to state a claim;

11. Count XI is dismissed for failure to state a claim;

12. Count XII is dismissed for lack of subject matter jurisdiction; and

13. As to Count XIII, Plaintiff A.T.’s (Mother’s) claim is dismissed for lack of subject
matter jurisdiction, and Plaintiff F.T.’s (Grandfather’s) claim is dismissed for failure to state a

claim.

44
FURTHERMORE, Plaintiffs shall have until December 23, 2019 to amend their

Complaint in accordance with this Opinion.

IT IS SO ORDERED.

ss,

o }
DATE \ seenlir. 2 OlF 4g Bs. tie bg] Re L&2 Ge. a
Marilyn J.
United States rt Judge

45
